Appeal by the plaintiff from an order denying her motion for counsel fees and disbursements" necessary to oppose an appeal by the defendant from an order modifying a judgment of divorce with respect to the custody of children. Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted to the extent of awarding plaintiff $200, to cover counsel fees and expenses, without costs. We think the wife should have been supplied -with means to oppose the appeal taken by the defendant. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.